DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species VII and VIII in the reply filed on 8/22/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimmy (United States Patent Application Publication 20080239250 A1)

With respect to claim  1, Jimmy discloses a marking and display system, comprising: a scanning apparatus (see fig.5), comprising a processor in data communication with a networking device (see para.[0049]: “One or more components of an embodiment of the invention may also be embodied in the form of computer program code, for example, whether stored in a storage medium, loaded into and/or executed by a computer, or transmitted over some transmission medium, such as over the electrical wiring or cabling, through fiber optics, or via electromagnetic radiation, wherein, when the computer program code is loaded into and executed by a computer”), at least one input/output device (see computer disclosed in para.0049), and computer memory, the computer memory comprising a program having machine readable instructions that, when effected by the processor (again see para.[0049]: “such as flash memories, floppy diskettes, read only memories (ROMs), DVDs, CD-ROMs, hard drives, ZIP.TM. disks”), perform the following steps:(a) scan an area of interest for a first scan (see the operation in 300 in fig.3); (b) determine the presence of at least one abnormality at the area of interest (see 302); and (c) provide a marking at an area substantially adjacent the at least one abnormality (see fig.5).

With respect to claim  2, Jimmy discloses the marking and display system of claim 1, wherein the machine-readable instructions further perform the following steps: (d) develop a baseline scan of the area of interest based on the first scan (see fig.3, 300); (e) scan the area of interest for a second scan (see the use of fig.1, 301); and (f) compare the second scan to the first scan (see the use of 302 in fig.4).

With respect to claim  3, Jimmy discloses the marking and display system of claim 2, wherein the scan is an image scan (see the capture of the image in 300).

With respect to claim  4, Jimmy discloses the marking and display system of claim 3, wherein the marking is a light image (see the operation in fig.5).

With respect to claim  5, Jimmy discloses the marking and display system of claim 2, wherein the machine-readable instructions further perform the following steps: (g) determine a second abnormality based on the comparison at step (f) (see the 302); and (h) provide a second marking substantially adjacent the second abnormality (see the effect of continuous monitoring of changes in the image in 301 combined in operation with 302).

With respect to claim  6, Jimmy discloses the marking and display system of claim 5, wherein the second abnormality is a change in a characteristic of the first abnormality (disclosed by the operation of 304, 308 and 310).

With respect to claim  7, Jimmy discloses the marking and display system of claim 6, wherein the characteristic is at least one of a size and shape of the first abnormality (0044: The greater the number of measuring points, the greater the accuracy of calculated shape of the presenter will be.).

With respect to claim  8, Jimmy discloses the marking and display system of claim 7, wherein the each of the first scan and the second scan is an image scan (see the image capture of fig.3).

With respect to claim  9, Jimmy discloses the marking and display system of claim 8, wherein the first marking is a visible image (see the image projected by fig.6).

With respect to claim  11, Jimmy discloses the marking and display system of claim 9, wherein the second marking comprises a pigmented composition (see the image projected by projector 500).

With respect to claim  12, Jimmy discloses the marking and display system of claim 1, wherein the area of interest is the hood of a car (Examiner notes that intended use of the marking and display system does not further limit the structure of the claimed invention , therefore Jimmy discloses the limitations of claim 12 ).

With respect to claim  13, Jimmy discloses the marking and display system of claim 1, wherein the area of interest is an area on the body of a user (see fig.5).

With respect to claim  14, Jimmy discloses a marking and display system (see fig.5), comprising: a marking and scanning apparatus comprising a processor in data communication with a networking device(see para.[0049]: “One or more components of an embodiment of the invention may also be embodied in the form of computer program code, for example, whether stored in a storage medium, loaded into and/or executed by a computer, or transmitted over some transmission medium, such as over the electrical wiring or cabling, through fiber optics, or via electromagnetic radiation, wherein, when the computer program code is loaded into and executed by a computer”), at least one input/output device(see computer disclosed in para.0049), and computer memory, the computer memory comprising a program having machine readable instructions (again see para.[0049]: “such as flash memories, floppy diskettes, read only memories (ROMs), DVDs, CD-ROMs, hard drives, ZIP.TM. disks”) that, when effected by the processor, perform the following steps:(a) project a first image onto an area of interest (see the image projected in fig.5); (b) scan the first image at the area of interest (300 and 301 in fig.3); (c) determine the presence of at least one abnormality at the area of interest (see 302 in fig.3); and (d) project a second image substantially adjacent the at least one abnormality (see the operation in fig.5 and the continuous operation of fig.3); wherein: the first image is based on a predetermined set of conditions (disclosed by the projection of the first image); the second image is calibrated based on a determination of an edge of the abnormality (see the operation in fig.5).

With respect to claim  15, Jimmy discloses the marking and display system of claim 14, wherein the first image is a visible image (see the image of fig.1, see the operation in figs.5 and 6).

With respect to claim  16, Jimmy discloses the marking and display system of claim 14, wherein step (a) comprises projecting an array of light onto the area of interest (see the operation in fig.5).

With respect to claim  17. (Original) The marking and display system of claim 16, wherein step (b) comprises scanning a reflection of a wave of light off of the area of interest, the reflection being based on the array of light projected onto the area of interest (disclosed by the operation in fig.5 and continuous monitoring).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 10, the prior art of record does not disclose or suggest the marking and display system of claim 9, wherein the second marking comprises a laser etch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882